Exhibit 10.3

 

AUGMEDIX, INC.

1161 MISSION STREET, SUITE 210

SAN FRANCISCO, CA 94103

 

October 12, 2018

 

Manny Krakaris

 

Dear Manny,

 

Augmedix, Inc. (the “Company”), is pleased to confirm our offer to you of
employment with the Company. The terms of employment are as follows:

 

1.Position. Beginning October 9, 2018, you will serve in a new full-time
capacity as Chief Executive Officer.

 

2.Compensation. You will be paid a salary at the annual rate of (a) $350,000
initially and (b) $400,000 immediately following the closing of an equity
financing (i) with gross proceeds to the Company of at least $15,000,000
(including the amount of any indebtedness converted into equity in connection
with such financing) and (ii) in which any investor investing at least
$3,000,000 in such financing is not a prior investor in the equity and/or debt
of the Company, in each of the foregoing cases (a) and (b), payable in biweekly
installments in accordance with the Company’s standard payroll practices for
salaried employees. You will also be eligible to receive an annual bonus with a
target of 50% of your base salary and maximum of 75% of your base salary, with
the amount earned as to a given year based on achievement of performance goals
established upon the mutual agreement of you and the Company’s Board of
Directors; any bonus payment shall be subject to you remaining in employment
with the Company through the end of the year to which the bonus payment relates
and shall be made no later than February 15 of the year following the year to
which the bonus payment relates. For 2018, you will be eligible for a portion of
your annual bonus prorated for nine months of service (April 1, 2018, through
December 31, 2018). You also will receive from the Company during your
employment a fully paid monthly automobile parking pass for the parking garage
at the Company’s principal office.

 

3.Stock Options. Following the final closing of the Company’s next preferred
stock financing, and within two months after such final closing, you will be
granted an option (which shall be an incentive stock option to the maximum
extent permitted under applicable law) to purchase a number of shares of the
Company’s Common Stock equal to 7.5% of the fully diluted capitalization of the
Company on the grant date. The exercise price per share will be equal to the
fair market value per share on the date the option is granted. The option will
be subject to the terms and conditions applicable to options granted under the
Company’s 2013 Equity Incentive Plan, as amended (the “Plan”), and the form of
option agreement thereunder attached hereto as Exhibit A. You will vest in 25%
of the option shares on April 1, 2019, and an additional 1/48 for each month
thereafter, provided that you remain in continuous service to the Company
through each such vesting date.

 



 

 

 

Manny Krakaris

October 12, 2018 

Page 2

 

Notwithstanding the foregoing, if you are subject to termination by the Company
without Cause (as defined below) or if you resign with Good Reason (as defined
below) within 12 months following, or immediately prior to, the closing of a
Change in Control (as defined in the Plan), and if you execute and make
irrevocable the Company’s standard form of separation agreement and general
release of all claims, as in effect at the time of your termination, on or
before the deadline set forth therein, then (a) the vesting of all of your
equity awards (including, without limitation, the option shares granted in
connection with your initial employment as described in the preceding paragraph)
will immediately accelerate in full effective as of the date of the termination
of your employment, (b) the post-termination exercise period for all your
options shall be extended to the date that is two years after the termination
date (or, if earlier, the original expiration date of each such option) and (c)
you shall be entitled to exercise your options on a “net exercise” basis (as to
the exercise price only; you acknowledge that net exercise will require that you
satisfy applicable withholding taxes by your separate payment) during such
post-termination exercise period.

 

“Cause” means (a) your willful unauthorized use or disclosure of the Company’s
confidential information or trade secrets, (b) your failure to comply with a
material provision of the Company’s written policies or rules in a manner that
is materially injurious to the Company, (c) your conviction of, or your plea of
“guilty” or “no contest” to, a felony or a crime involving moral turpitude under
the laws of the United States or any State, (d) your gross negligence or willful
misconduct, (e) your commission of an act of fraud against the Company or a
parent or subsidiary of the Company, (f) your continuing failure to implement or
follow a lawful policy or directive of the Company’s Board of Directors, which
failure is not cured within twenty (20) days after written notice to you from
the Company, or (g) your failure to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested your cooperation, which failure is not
cured within twenty (20) days after written notice to you from the Company.

 

“Good Reason” means any of the following: (i) a material reduction in your
overall responsibilities or authority, or scope of duties, it being understood
that a reduction in your responsibilities or authority following a Change in
Control shall not constitute Good Reason if you are given a position of
materially similar or greater overall scope and responsibility within the
acquiring company, taking into appropriate consideration that a nominally lower
hierarchical role in a larger company may involve similar or greater scope and
responsibility than a nominally higher role in the hierarchy of a smaller
company; (ii) a decrease in your then-current annual base salary, other than in
connection with a general decrease in the salary of all similarly situated
employees of the Company; or (iii) your relocation by the Company to a facility
or a location more than thirty-five (35) miles from your location prior to such
relocation.

 

4.Severance. If your employment is terminated by the Company without Cause or if
you resign with Good Reason, and if you execute and make irrevocable the
Company’s standard form of separation agreement and general release of all
claims, as in effect at the time of your termination, on or before the deadline
set forth therein (which shall be no more than 55 days), then the Company will
(a) pay you a lump-sum amount equal to three months of your base salary and (b)
continue to pay you your base salary in effect immediately prior to your
termination for three months following your termination, provided, in each of
the foregoing cases (a) and (b), that if such termination is due to Good Reason
as a result of a base salary reduction, the severance payment will be based on
your annual base salary prior to such reduction, and further provided, in any
case, that each such severance payment shall be less applicable withholdings and
deductions and shall be paid in accordance with the Company’s standard payroll
practices in effect from time to time. The lump-sum severance payment described
in this section will be made on the Company’s first regular payroll date after
the deadline set forth in the separation agreement and general release of all
claims, and the installment severance payments described in this section will
begin one month after such lump-sum severance payment is made.

 



 

 

 

Manny Krakaris

October 12, 2018 

Page 3

 

5.Period of Employment; Other Consulting Work. Your employment with the Company
will continue to be “at will,” meaning that either you or the Company will be
entitled to terminate your employment at any time and for any reason, with or
without cause. Any contrary representations, which may have been made to you,
are superseded by this offer. This is the full and complete agreement between
you and the Company on this term. Although your job duties, title, compensation
and benefits, as well as the Company’s personnel policies and procedures, may
change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
officer of the Company.

 

The Company agrees that you may provide consulting services to third parties
during your period of employment with the Company, so long as such consulting
services (a) do not, in the aggregate, amount to more than 10 hours in any
calendar month and (b) do not interfere with your duties and responsibilities to
the Company or create a conflict of interest with the Company.

 

6.Protection of Confidential and Proprietary Information. As an employee of the
Company, you will have access to certain confidential information of the Company
and you may, during the course of your employment, develop certain information
or inventions that will be the property of the Company. To protect the Company’s
interests, as a condition of employment, you must sign and abide by the
Company’s standard Employee Invention Assignment and Confidentiality Agreement
attached hereto as Exhibit B.

 

7.At Will Employment. Employment with the Company is for no specific period of
time. Should you accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason, at any time, with or without prior notice and with or without
cause. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) are superseded by this
agreement. Further, your participation in any stock option or benefit program is
not to be regarded as assuring you of continuing employment for any particular
period of time. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and practices, may change from time to
time, the “at-will” nature of your employment may be changed only in an express,
written employment agreement signed by you and a duly authorized officer of the
Company ( other than you).

 

8.Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

 

9.Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office

 

10.Arbitration and Class Action Waiver. You and the Company agree to submit to
mandatory binding arbitration any and all claims arising out of or related to
your employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under applicable law, including California Labor Code
Sections 2698, et seq.

 



 

 

 

Manny Krakaris

October 12, 2018 

Page 4

 

SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY CLAIMS BETWEEN YOU AND THE COMPANY.

 

This agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims. The arbitration
shall be conducted in San Francisco, California through JAMS before a single
neutral arbitrator, in accordance with the JAMS employment arbitration rules
then in effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-emplovment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hard copy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based. If, for any reason, any term of
this Arbitration and Class Action Waiver provision is held to be invalid or
unenforceable, all other valid terms and conditions herein shall be severable in
nature, and remain fully enforceable.

 

11.Entire Agreement. This letter and your Employee Invention Assignment and
Confidentiality Agreement attached hereto as Exhibit B with the Company contain
all of the terms of your employment with the Company and supersede any prior
offers, negotiations, understandings or agreements, whether oral or written,
between you and the Company. You acknowledge that neither the Company nor its
agents have made any promise, representation or warranty whatsoever, either
express or implied, written or oral, that is not contained in this letter
agreement for the purpose of inducing you to execute the agreement, and you
acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

12.Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company, and the rights and obligations set forth in
this letter agreement shall survive any sale or change of control of the
Company. The terms of this letter and the resolution of any disputes will be
governed by California law. We hope that you find the foregoing terms
acceptable. You may indicate your agreement with these terms and accept this
offer by signing and dating the enclosed duplicate original of this letter and
the attached documents and returning to me.

 



 

 

 

Manny Krakaris

October 12, 2018

Page 5

 

Sincerely,       /s/ Gerard van Hamel Platerink    Gerard van Hamel Platerink  
Director, Augmedix, Inc.       Acknowledged and agreed,       /s/ Manny
Krakaris    Manny Krakaris  

 



 

 

 

Exhibit A

 

Form of Option Agreement

 



 

 

 

Exhibit B

 

Form of Employee Invention Assignment and Confidentiality Agreement

 

 

 



 

 